DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 14 have overcome each and every objection regarding claim 14 set forth in the office action mailed on 12/06/2021. Therefore the objection is withdrawn. 
Applicant’s amendment to claim 2 have overcome each and every 35 U.S.C 112(b) rejection regarding claim 2 set forth in the office action mailed on 12/06/2021. Therefore the 35 U.S.C 112(b) rejection is withdrawn. 
Applicant’s arguments with respect to claim 1 regarding using laser ablation to form a texturized surface that improves an adhesion of the straightened modeling material to a subsequent layer of the three-dimensional object have been considered but in moot because of the newly cited reference Sen et al. (US 20130057637 A1) in combination with prior art of record Hayton et al. (US 20090232969 A1) and Kritchman (US 20090304952 A1). Sen et al. explicitly teaches using selective ablation the surface of the layer (overcoat coating) is texturized to facilitate adhesion between another printed media on top of the texturized layer as taught in [0032] and [0033]. Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method for solid free form  fabrication  straightening the modelling material with a leveler to from a layer of a three-dimensional object as taught by combination of Hayton et al. and Kritchman wherein the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5,6,10,14,17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al.1 (US 20090232969 A1) in view of Kritchman2 (US 20090304952 A1) and Sen et al. (US 20130057637 A1).
The teachings of Hayton et al. and Kritchman as disclosed in the previous office action are hereby incorporated by reference to the extent applicable to the amended claims. 
Regarding claim 1 Hayton et al. teaches, a method for solid free form fabrication (liquid phase materials used for printing layers, [0050]), the method comprising: printing, with a dispensing head (ink jet printhead, [0089]), one or more support material layers (the first conducting layer3 is deposited and patterned (forming vacancies) by selective laser ablation,[0050]);
forming vacancies within the one or more support material layers (the first
conducting layer1 is deposited and patterned (forming vacancies) by selective laser ablation,[0050]);
filling the vacancies within the one or more support material layers with a modeling material (on top of the patterned first layer, dielectric layer (modeling material) is deposited, [0050]);
Hayton et al. does not explicitly teach the detail of straightening the modeling material with a leveler, ablating the straightened modeling material so as to form a texturized surface that improves an adhesion of the straightened modeling material to a subsequent layer of the three-dimensional object and removing at least a portion of the one or more support material. 
Kritchman teaches, straightening the modeling material with a leveler to form a layer of a three dimensional object (each new layer levelled by roller 16, [0054]);
removing at least a portion of the one or more support material layers from the three-dimensional object (support material used during printing but is removed/released and does not appear on the final object, [0040] and [0044]).
Therefore it would be obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of printing one or more material layers with a dispensing head and forming vacancies on the deposited layer and filling the vacancies with modelling material as taught by Hayton et al. wherein
Kritchman teach the detail of straightening/levelling the deposited layer by a roller and

	Neither in combination nor individually Hayton et al. and Kritchman teach the detail of ablating the straightened modeling material so as to form a texturized surface that improves an adhesion of the straightened modeling material to a subsequent layer of the three-dimensional object. However Hayton et al. explicitly teaches to form pattern on the conductive layer using laser ablation in [0050]. 
Sen et al. teaches, ablating the straightened modeling material so as to form a texturized surface that improves an adhesion of the straightened modeling material to a subsequent layer of the three-dimensional object (“..In some examples, the overcoat coating may be texturized to provide surface roughness with in the predetermined region. The surface roughness afforded by laser ablation may facilitate adhesion to the coated printed media in the predetermined region.... For example, access to the printed media surface that is otherwise coated with the overcoat coating provides for further processing of the printed media surface in the predetermined region. In some examples, another image (e.g., name and address information, or a logo) may be printed on the printed media surface in the ablated predetermined region (i.e., the accessible surface)..”. [0032] and [0033]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the method for solid free form  fabrication  straightening the modelling material with a leveler to from a layer of a three-dimensional object as taught by combination of Hayton et al. and Kritchman 
Hayton et al. teach:
[0089] Preferably, the viscosity and solid content of the ink is chosen to be as high as is practical for the printhead that is being used......

[0050] With reference to FIG. 1, an example of a multilayer substrate is described below. It contains a first conducting layer 2, and might also contain other layers of the electronic device, such as other conducting structures, semiconducting layers, and dielectric layers (FIG. 1). The first conducting layer may be an inorganic metal deposited either as a thin film from vapor phase or from liquid phase. The first conducting layer may also be a conducting polymer layer. The first conducting layer can be patterned by techniques such as, but not limited to, photolithography, direct-write printing, or laser ablation. The first conductive layer is preferably an electrode of the electronic devices and has a thickness of less than 300 nm. The substrate also contains a dielectric layer 6 deposited on top of the first conducting layer. The dielectric is preferably an organic dielectric, such as a solution processible polymer dielectric, or an organic dielectric deposited by chemical vapor deposition. The dielectric might also be an organic­ inorganic hybrid dielectric, or an inorganic dielectric, such as a spin-on-glass or a CVD deposited inorganic dielectric such as silicon oxide or silicon nitride. The substrate might also contain other dielectric, conducting or semiconductive layers (3,4,5,7) located in between the surface of the substrate and the first conductive layer. Therefore, the substrate example has a multilayer structure comprising at least one dielectric layer, and other conductive and semiconductive layers deposited on top of the first conductive layer. An embodiment of the present invention is a high-yielding process for establishing an electrical via hole interconnection through the multilayer structure between the first conductive layer and a second conductive layer 9.

Kritchman teach:

[0054] Reference is now made to FIG. 1D, which is a flow chart describing the printing procedure for fabrication using a fabrication tray, using selective deposition of printing materials on a transparent depositing surface, wherein a curing light source is used, according to some embodiments. The 3-D printing apparatus of FIG. 1B may print 3-D objects (stage 201) by selectively depositing one or more kinds of printing material in a layer, using for example inkjet printing heads 15, on a transparent depositing surface, according to a layer bitmap (e.g., providing the layer structure or dimensions required for the object being built). At stage 202, each new layer may be leveled by a roller 16. At stage 103 the deposited layer may be at least partially cured using a flood or flash light 

[0040] It is noted that the term "building material" as used herein may include model or "modeling" material, support material, mixed material, and/or any suitable combination of materials used in the building, forming, modeling, printing, fabrication or other construction of three-dimensional (3-D) objects or models. Building material may include material used to create objects, material used to modify such material (e.g., dyes, fillers, etc), support material, or other material used in the creation of objects, whether or not
appearing in the final object. ...

[0044] A third type of construction that may be printed is the "release" construction,
which may consist predominantly of support material (optionally with a relatively small element of modeling material). Release constructions may not solidify or may solidify partially to form a relatively soft material between the object and the support construction, to enable easy release of support constructions from the printed object4. For example, the release construction may be a viscous liquid material, paste like material, gel-like material and/or semi-solid material etc., according to the requirements of the object and the purpose which the release construction is to serve in the printing
process.

Regarding claim 2 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Hayton et al. teaches, wherein forming the three-dimensional object is formed by superimposing a plurality of layers on top of each other (subsequently a sequence of further conduction, dielectric
and semiconducting layers are deposited on top of the first conductive layer, [0074]).

Regarding claim 3 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Hayton et al. teaches, wherein the dispensing head an inkjet head (first material is deposited by inkjet printing, [0020]).

wherein at least one of (i) the one or more support material layers and (ii) the modeling material are formed by one of fused deposition modeling (FDM) and nozzle head printing (multiple nozzle inkjet deposition, [0070]).

Regarding claim 6 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Kritchman et al. teaches, curing the modeling material (modeling material cured, [0041]).

Regarding claim 10 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Kritchman et al. teaches, wherein the modeling material is cured using a material curing system (modeling material cured, [0041]).  
Regarding claim 14 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Hayton et al. teaches, wherein the dispensing head is part of a drop on demand printing system (based on design
need for ink jet printing, the amount of liquid droplets and their volume can be varied,
[0090]).
Regarding claim 17 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Kritchman et al. teaches, wherein the leveler comprises a roller (levelling roller, [0045]).
wherein leveling of the modeling material includes at least one of: flattening, smoothing and shaping a surface of the modeling material (a roller used to level the deposited layer (flattening and smoothing) to attain uniform thickness (shaping surface), [0052]).

Regarding claim 21 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Hayton et al. teaches, wherein the modeling material comprises metal (first conducting layer may be an inorganic metal, [0050]).
Regarding claim 22 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Kritchman et al. teaches, wherein the dispensing head is one of plurality of dispensing heads, each of the plurality of dispensing heads being configured to dispense a separate material that forms the three dimensional object (" ... Printing heads 15 may include a plurality of heads each having an array of nozzles, and each printing head may be supplied with selected printing or building materials, as controlled by the printing apparatus controller,
and according to the object to be fabricated ... ", [0052]).

Claims 4, 7,9,11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al.5 (US 20090232969 A1) in view of Kritchman6 (US 20090304952 A1) and Sen et al. (US 20130057637 A1) and Batchelder (US 20150076739 A1).

Neither in combination nor individually Hayton et al., Kritchman and Sen et al. teach forming vacancies based upon slice data. However Hayton et al. teaches ablating portion of the deposited layer to form certain patterns in [0067] and [0102]. Patterning by ablation using laser is an organized subtractive process which is performed based of certain data set such as layer/slice information.
On the other hand Batchelder teaches the detail of wherein the vacancies of the one or more support material layers are formed based upon slice data (the computer or laser device may compare the scanned map to the sliced layer corresponding to the printed layer and then perform laser ablation on the given regions for the current layer based on the slice layer information, [0058] and [0059]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al., Kritchman and Sen et al. to form vacancies based on slice data as taught by Batchelder to increase printing resolution using high resolution laser ablation on deposited layers with low resolution as taught by Batchelder in [0049],
"In fact, this combination of the additive manufacturing and the laser
ablation may allow the printing speeds and printing resolutions to fall
within region 90 in FIG. 4 (illustrated by cross-hatching), which can exceed the capabilities of current additive manufacturing systems alone."


Regarding claim 7 combination of Hayton et al., Kritchman, Sen et al. and Batchelder  teach the method according to claim 4. In addition Hayton et al. teaches, wherein the vacancies are formed in the one or more support material layers by ablation (conducting layer patterned by laser ablation, [0050]).

Regarding claim 9 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1. In addition Hayton et al. teaches, wherein filling the vacancies comprises dispensing the modeling material to fill the vacancies formed in each of the one or more support material layers (once ablation is completed on the conductive layer, subsequently a sequence of further materials are deposited on top of the conductive layer, [0073] and [0074]).
Neither in combination nor individually Hayton et al., Kritchman and Sen et al. teach selectively ablating based on slice data and resolution of the modeling material is less than a resolution of the selective ablation.
Batchelder teaches, wherein forming the vacancies comprises selectively ablating, with an ablation system, each of the one or more support material layers according to slice data corresponding to each of the one or more support material layers ("...laser device 40 for performing a laser ablation operation, as
discussed below. Briefly, laser device 40 may communicate with controller 34 and/or
computer 38 over one or more wired and/or wireless communication lines 36c for
conducting the laser ablation in coordination with the printing of the layers of 3D part 30
and/or support structure 32 ... " [0032], and [0058]- [0059]),
and wherein a resolution of the modeling material is less than a resolution of the selective ablation (" ... As explained below, it has been found that laser ablation can produce high-resolution features for each printed layer, allowing print head 18 to deposit the materials at a lower resolution (e.g., at resolution 82) ... ", [0049]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught
by combination Hayton et al., Kritchman and Sen et al. to selectively ablate the support material per corresponding slice data and controlling the ablation system at higher resolution than depositing material as taught by Batchelder to increase overall printing resolution as taught by Batchelder in [0049],
"In fact, this combination of the additive manufacturing and the laser
ablation may allow the printing speeds and printing resolutions to fall
within region 90 in FIG. 4 (illustrated by cross-hatching), which can exceed
the capabilities of current additive manufacturing systems alone."


Regarding claim 11 combination of Hayton et al., Kritchman, Sen et al. and Batchelder  teach the method according to claim 9. In addition Hayton et al. teaches, wherein the ablation system comprises a laser ablation system (patterning the conductive layer by laser ablation, [0067]).

Regarding claim 12 combination of Hayton et al., Kritchman, Sen et al. and Batchelder  teach the method according to claim 11. In addition Hayton et al. teaches, wherein the laser ablation system is configured to provide laser pulses ("The laser is preferably an excimer laser, most preferably a pulsed excimer laser that irradiates the substrate in local spots ..... ", .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al.7 (US 20090232969 A1) in view of Kritchman8 (US 20090304952 A1) and Sen et al. (US 20130057637 A1) and Batchelder (US 20150076739 A1) and Shemelya et al. (US 20180043618 A1).
Regarding claim 13 combination of Hayton et al., Kritchman, Sen et al. and Batchelder  teach the method according to claim 11.
Neither in combination nor individually Hayton et al., Kritchman, Sen et al. and Batchelder teach the ablation system to include CNC system. However Hayton et al. explicitly teaches a laser ablation system.
Shemelya et al. teaches, wherein the ablation system comprises a Computer
Numeric Controlled (CNC) system (CNC with micromachining capabilities used to
selectively remove conductive material-ablating, [0055]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught
by combination Hayton et al., Kritchman, Sen et al. and Batchelder to include a CNC on the ablation system as taught by Shemelya et al. since all the references are directed to
improve 3D printing capabilities.

Claims 15,16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al.9 (US 20090232969 A1) in view of Kritchman10 (US 20090304952 A1) and Sen et al. (US 20130057637 A1) and Oda et al. (US 20030157434 A1).

Neither in combination nor individually Hayton et al., Kritchman and Sen et al. teach leveler as a blade. However Kritchman teaches the leveler can be a roller in [0045].
Oda et al. teaches, wherein the leveler comprises a blade (blade coating and leveling the layer, [0157]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught
by combination Hayton et al., Kritchman and Sen et al. to include a leveler as a blade as taught by Oda et al. to level the layer to desired height and quality for printing the object.

Regarding claim 16 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1.
Neither in combination nor individually Hayton et al., Kritchman and Sen et al. teach leveler as a squeegee.
Oda et al. teaches, wherein the leveler comprises a squeegee (" .. After being coated with the leveling agent, the printing plate is preferably squeezed between rollers or with a squeegee to thereby make the coating amount uniform and achieve better results .. ", [0190]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught

Regarding claim 18 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1.
Neither in combination nor individually Hayton et al., Kritchman and Sen et al. teach leveler as an air knife.
	Oda et al. teaches, wherein the leveler comprises an air knife (air knife coating and leveling the layer, [0157]).
	Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught
by combination Hayton et al., Kritchman and Sen et al. to include a leveler as an air knife as taught by Oda et al. to level the layer to desired quality for printing the object.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayton et al.11 (US 20090232969 A1) in view of Kritchman12 (US 20090304952 A1) and Sen et al. (US 20130057637 A1) and Houben et al. (US 20190322052 A1).
Regarding claim 19 combination of Hayton et al., Kritchman and Sen et al. teach the method according to claim 1.
Neither in combination nor individually Hayton et al., Kritchman and Sen et al. teach recycling the modeling material that is removed by the leveler from each layer of the three-dimensional object. 
recycling the modeling material that is removed by the leveler from each layer of the three-dimensional object (material removed by the remover is deposited on the bin to be re-used by the deposition head for printing, [0091]).
Therefore it would have been obvious before the effective filing date of the
claimed invention to a person of ordinary skill in the art to modify the method as taught by combination Hayton et al., Kritchman and Sen et al. to recycle the material removed by the leveler as taught by Houben et al. to reduce material waste.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art of record
        2 Prior art of record
        3 Different types of material is deposited and selectively ablated before subsequent layer deposition.
        Someone of ordinary skill in the art can use this known technique for either modelling material or
        supporting material depending on system need to yield predictable results. See MPEP 2143.1.(D)
        4 After printing is complete, the support material is removed.
        5 Prior art of record
        6 Prior art of record
        7 Prior art of record
        8 Prior art of record
        9 Prior art of record
        10 Prior art of record
        11 Prior art of record
        12 Prior art of record